Opinión concurrente del
Juez Asociado Séñor Negrón Gar-cía, a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso.
“Nuestros sentimientos fundamentales nos gobiernan; son la fatalidad. Nuestra lógica espontánea la utilizamos para gobernarnos; es la libertad. La lógica espontánea, además de la ventaja de ser para el individuo un poder rector de sí mismo, está sostenida por un sentimiento de amor a la propia libertad. De ahí su resistencia temerosa a toda invasión exterior. Cedemos ante el error concreto de-mostrado, pero no ante la idea de que procede de un de-fecto de método personal que deba rectificarse, porque eso equivale a negarnos, o a transformarnos, que es un modo sutil de negarnos también ...”. J. Dualde, Una revolución en la lógica del Derecho, Barcelona, Ed. Bosch, 1933, págs. 7-8.
Este recurso nace de un pleito que surge como secuela del caso instado originalmente por la demandante Sharon Riley por daños y perjuicios a causa de la impericia médica de un obstetra y del anestesiólogo que atendieron a su hija Sylvia en el parto. Es la tercera vez que intervenimos.(1) Expongamos someramente su trasfondo.
Final y firme la sentencia que condenó originalmente a los codemandados Dres. Edith Rodríguez Pacheco, Víctor Celso Zeni, y la compañía aseguradora de este último —Puerto Rican American Insurance Company (en ade-lante P.R.A.I.Co.)— al pago de quinientos ochenta y ocho *60mil cuarenta y dos dólares ($588,042), el doctor Zeni des-apareció de Puerto Rico sin dejar rastros de él ni de sus bienes. Acorde con la sentencia, P.R.A.I.Co. satisfizo a la demandante Riley su parte, lo cual extinguió su obligación de pago, quedando viva la obligación del doctor Zeni.
Ante la imposibilidad de cobrar al doctor Zeni su corres-pondiente porción, la señora Riley demandó alegando que el doctor Zeni tenía una causa de acción contra P.R.A.I.C0. por el rechazo irrazonable de una oferta de transacción que le hiciera la demandante. Basó su alegación en lo resuelto en Morales v. Automatic Vending Service, Inc., 103 D.P.R. 281 (1975). Solicitó que se le adjudicara a su favor la causa del doctor Zeni, para así ella hacer efectiva su acreencia. Es decir, al no haber bienes tangibles objeto de ejecución, pidió ejecutar al doctor Zeni su causa de acción contra la aseguradora por incumplimiento de contrato y de esa ma-nera lograr cobrar el balance de la indemnización. El 16 de noviembre de 1989 el tribunal adjudicó dicha causa de ac-ción a la demandante señora Riley extinguiendo así la obli-gación entre ésta y el doctor Zeni, y surgiendo entonces una nueva obligación entre P.R.A.I.Co. y la señora Riley.
Durante el curso de este nuevo pleito ambas partes soli-citaron sentencia sumaria. El tribunal las denegó por en-tender que existían hechos en controversia. Entre los he-chos relevantes estaba la defensa alegada por P.R.A.I.C0. de que ellos en efecto habían comunicado al doctor Zeni la posibilidad de transar el pleito conforme a la oferta hecha por la demandante Riley, oferta que estaba dentro de los límites de la póliza. Para probar esa contención tal punto, ante la ausencia del doctor Zeni, P.R.A.I.C0. sometió con su moción de sentencia sumaria una declaración del Ledo. Alfonso Miranda Cárdenas —quien representaba a PR.AJ.Co.— expositiva de que en diversas ocasiones había informado al doctor Zeni la posibilidad de transar. Afir-maba, además, que el doctor Zeni había contestado no in-*61teresar transacción alguna puesto que entendía que la re-clamación era injusta e infundada y creía poder vencer en el pleito. Adujo que P.R.AI.Co. no actuó en perjuicios de los derechos del doctor Zeni en ningún momento.
La demandante Riley se opuso a que se tomara en con-sideración la declaración jurada sometida por RR.A.I.Co., pues entendía que las declaraciones del doctor Zeni en ella constituían prueba de referencia inadmisible. El tribunal, a la luz de la prueba documental sometida por ambas par-tes, por vía de reconsideración, emitió su decisión me-diante Sentencia de 8 de abril de 1991. Como conclusión inevitable determinó que la aseguradora había actuado contrario a las normas de buena fe y diligencia que reque-ría una oferta transaccional. En consecuencia le impuso a RR.A.I.Co. la obligación de pagar la totalidad de la senten-cia, más intereses al doce por ciento (12%) anual a partir de 12 de diciembre de 1987 hasta la fecha de emisión de esta sentencia, y a razón de once por ciento (11%) anual hasta la fecha de su pago total.
Con posterioridad, ambas partes sometieron distintas mociones ante el tribunal. En especial RR.A.I.Co. solicitó determinaciones adicionales de hecho y de derecho y la de-mandante Riley la reconsideración. El 14 de junio el tribunal resolvió que denegaba las determinaciones de hechos adicionales, pero acogió la reconsideración a los únicos fines de modificar los intereses para que se pagasen al doce por ciento (12%) a partir de 12 de diciembre de 1987 hasta el 16 de noviembre de 1989, y a razón de once por ciento (11%) desde la emisión de esta sentencia hasta su pago final.
Nuevamente la demandante Riley presentó reconside-ración y el tribunal modificó la sentencia para corregir las cuantías concedidas por haber errores tipográficos en la *62sentencia anterior. A solicitud de P.R.AJ.Co., mediante or-den de mostrar causa, revisamos.(2)
h-H H — I
Las cuestiones planteadas por P.R.AJ.Co. no se desglo-san ni discuten separadamente.
Aún así, procede revocar pues incidió el ilustrado foro de instancia al determinar que lo afirmado por el licenciado Miranda Cárdenas en su declaración jurada era prueba de referencia. En efecto, dicho foro, luego de examinar el sig-nificado de prueba de referencia conforme la Regla 60(C) de Evidencia, 32 L.P.R.A. Ap. IV, concluyó que las declara-ciones del doctor Zeni reproducidas en las declaraciones juradas caían bajo tal definición por haber sido hechas fuera del recinto del tribunal, y traídas al pleito para pro-bar como cierto su contenido.
Las declaraciones del doctor Zeni no eran susceptibles de ser verdaderas o falsas. En realidad, la única duda po-sible en cuanto a dichas declaraciones era si en verdad el doctor Zeni las había hecho o no. La duda sobre si un hecho ocurrió no es fundamento para excluir evidencia.
Nótese que el inciso (C) de la regla requiere, para que se satisfaga la definición de prueba de referencia, que la declara-ción se ofrezca “para probar la verdad de lo aseverado”. En ausencia de una proposición u oración declarativa, no puede hablarse de “verdad”. La verdad o falsedad sólo puede predi-carse del juicio o proposición. Es un principio fundamental de *63la Lógica. Los conceptos, deseos, mandatos, preguntas, etc., no son verdaderos ni falsos. Ni siquiera los razonamientos o argu-mentos son verdaderos o falsos; son válidos o no válidos. Verda-dero o falso sólo puede serlo una proposición, una aseveración, como dice la regla 60. (Enfasis en el original suprimido y énfa-sis suplido.) E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, pág. 273.
Y en Pueblo v. Rivera Burgos, 106 D.P.R. 528, 530-531 (1977), dijimos:
Con alguna frecuencia en nuestros tribunales de instancia abogados, fiscales y jueces se inclinan a considerar que todo lo que un testigo exprese que alguien le haya dicho es prueba de referencia. Basta que el testigo diga “Fulano me dijo ....” para que se produzca de inmediato una objeción, y enseguida el pro-nunciamiento del juez: “Con lugar.” No siempre es prueba de referencia lo manifestado por un tercero al testigo, o lo que el testigo oyó que un tercero dijo. Para que lo manifestado sea prueba de referencia, y por tanto inadmisible a menos que caiga bajo alguna excepción, la manifestación debe tener algún conte-nido que pueda ser cierto o falso, y que dicha manifestación, al ser trasmitida al tribunal por el testigo que• la oyó, se produzca para probar que lo manifestado es cierto. (Énfasis suplido.)
Aclarado este extremo, es obvio también que la declara-ción del licenciado Miranda Cárdenas en cuanto a las ex-presiones que hizo al doctor Zeni, es evidencia admisible. Además, en la etapa procesal de sentencia sumaria, el tribunal erró al descartar la declaración del licenciado Miranda Cárdenas por considerarla increíble sin que ésta fuera contradicha. La adjudicación de credibilidad no pro-cedía en trámite de sentencia sumaria.
i — I HH h-H
La adjudicación de este aspecto probatorio es esencial para una completa y justa adjudicación. Distinto al caso de Morales v. Automatic Vending Service, Inc., supra, aquí P.R.A.I.Co. necesitaba el consentimiento expreso del doctor Zeni para transigir el pleito. Es un error aplicarlo sin ex-*64plorar el verdadero alcance de las diferencias en unas cláu-sulas de las pólizas.
En primer lugar, el citado caso trataba de una póliza de seguros para cubrir riesgos en la operación y manejo de vehículos de motor. Contenía los términos usuales y co-rrientes en ese tipo de póliza. La allí aseguradora era res-ponsable de defender al asegurado de cualquier reclama-ción que estuviera bajo la cubierta; y el asegurado se obligaba a notificarle de cualquier pleito radicado; acudir a todas las vistas; ayudar a realizar cualquier transacción y a cooperar en todo lo que se relacionara con la tramitación del pleito. Debido a la naturaleza de esa relación apunta-mos que en “esta clase de acciones es el asegurador el que decide si litiga o transige la reclamación”. Morales v. Automatic Vending Service, Inc., supra, pág. 284. Resolvimos que existía “un contrato implícito entre la aseguradora y el asegurado al efecto de que ninguna de las partes realizara gestión alguna que perjudique los derechos dé la otra”. Id., págs. 284-285. También sostuvimos que la relación exis-tente entre asegurador y asegurado en esta clase de con-tratos era fiduciaria, y como consecuencia “el asegurador está obligado a actuar de la mejor buena fe y con suma discreción y diligencia al considerar cualquier oferta de transacción y está en la obligación de aceptarla si es razonable”. íd., pág. 285.
Se advierte, pues, que el criterio rector allí expuesto para determinar si la negativa en cuanto a la oferta de transacción era razonable, fue objetivo: si una aseguradora prudente en la misma situación hubiera aceptado la oferta de transacción. Jamás sugerimos que mediante decisión del asegurador, ex parte, a base de un estudio de su abo-gado, podía quedar ésta liberada de responder por un sen-tencia en exceso. Por imperativo, la norma objetiva tenía que estar atada al análisis posterior del foro judicial adju-dicando la controversia.
Ello es compatible con el principio de que en este tipo de *65seguro, la aseguradora tiene absoluta autoridad para acep-tar o descartar una oferta de transacción dentro de los lí-mites de la póliza. El asegurado no tiene poder para obli-garlo o impedirle que acepte o rechace la oferta. 7c Appleman, Insurance Law and Practice Sec. 4711, págs. 367-369 (1979).
Sin embargo, repetimos, este control absoluto no puede ser ejercitado en forma arbitraria; si la aseguradora de-clina la oferta en la creencia que su asegurado no es res-ponsable, esa creencia debe ser justificada, razonable y no arbitraria o caprichosa. Tyler v. Grange Insurance Association, 473 P.2d 193, 198 (Wash. 1970); Bourget v. Government Employees Insurance Company, 456 F.2d 282 (2do Cir. 1972). El rechazo de una oferta a la luz de los criterios objetivos expuestos es una materia de derecho a ser deter-minada por el tribunal. La aseguradora se arriesga al re-sultado del litigio y a que el tribunal resuelva que la oferta fue rechazada indebidamente. Samson v. Transamerica Ins. Co., 636 P.2d 32, 46 (Cal. 1981).
No debe, pues, malinterpretarse esta peculiar dinámica. La aseguradora siempre tiene la obligación de considerar y negociar de forma honesta y justa cualquier oferta que sea por menos del límite de la póliza. Si la oferta no aceptada era razonable, será responsable por la totalidad de la sen-tencia, aún en exceso del límite.
En el caso típico de contrato de seguros en que la ase-guradora se reserva el control absoluto de aceptar o recha-zar una oferta de transacción, no puede esgrimirse como defensa contra el asegurado el hecho que éste no le haya requerido la aceptación de una oferta dentro del límite de la póliza. Member Mutual Insurance Company v. Blissett, 492 S.W.2d. 429 (1973). Máxime, cuando un mismo abo-gado simultáneamente representa a la aseguradora y al asegurado, en que se impone como requisito adicional, la completa divulgación (full disclosure) de los términos de la oferta.
*66El contrato de seguros suscrito por RR.AJ.Co. y el doctor Zeni cubre los daños ocasionados a terceros como resul-tado de su impericia médica. Además de las cláusulas típi-cas antes expuestas, dispone que “la compañía de seguros sólo estará obligada a pagar, cuando la responsabilidad de su asegurado haya sido adjudicada por un tribunal; o por acuerdo escrito del asegurador, el perjudicado y la aseguradora”. (Traducción nuestra.)
No estamos, pues, ante un seguro en el cual la asegura-dora tiene absoluta potestad para aceptar o rechazar una oferta de transacción. Es totalmente ilógico sostener que P.R.A.I.Co. necesitaba el consentimiento expreso del asegu-rado doctor Zeni para transigir, pero no su consentimiento para rechazar una oferta de transacción. ¿Cómo podía se-riamente considerar una oferta —decidir si la acepta o no— teniendo en cuenta el interés de su asegurado doctor Zeni, si no se la comunicó a éste, como persona que tenía que consentir?
El verdadero alcance de esta cláusula fue imponerle la obligación a la aseguradora de comunicarle al doctor Zeni la oferta de transacción y discutir las ventajas y desventa-jas de aceptarla o rechazarla. En este tipo de póliza, ade-más de la responsabilidad económica, está implicada la re-putación profesionál del médico. Para transigir un pleito se requiere el consentimiento escrito; claro está, adviértase que no se exige el consentimiento escrito para rechazar la oferta.
Ante estas cláusulas, es obvio que la aseguradora no queda liberada de una sentencia en exceso del límite de la póliza, meramente demostrando que al rechazar la oferta no fue negligente, poco prudente o no actuó de mala fe. Esas características presuponen probar que comunicó la oferta a su asegurado.
*67— O —

 Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987).


 Plantea la negativa a considerar las declaraciones juradas relativas a la negativa del doctor Zeni a evaluar una transacción del pleito subyacente, por el fundamento de que las expresiones del doctor Zeni eran prueba de referencia; eva-luar la credibilidad de los declarantes en un procedimiento de sentencia sumaria y al descartar la declaración del Ledo. Alfonso Miranda Cárdenas por considerarla increí-ble, sin que fuera contradicho y sin razón o causa legal alguna; determinar que la declaración del doctor Méndez Cortés no era pertinente; conceder la sentencia suma-ria solicitada por las demandantes basándose únicamente en especulaciones y con-jeturas; conceder daños consistentes en la totalidad de la deuda del doctor Zeni bajo la sentencia en el pleito subyacente e intereses.